Title: To James Madison from John G. Jackson, 29 April 1805
From: Jackson, John G.
To: Madison, James


Dear Sir
Clarksburg April 29th. 1805
Your favors of the 25th. March & 1st. Inst. were duly recd. with their enclosures long since. I thank you [for] Your polite remembrance of me in forwarding the papers relative to the rupture between England and Spain; it will require the full exercise of all the admirable talents of the Executive department, to “prevent the agitation of the billows from reaching our shores” & hence I infer that you are again destined to spend the summer in Washington—if you do not, it would afford me sincere pleasure to join you in Orange although I cannot promise myself that it will be in my power to do so. I have not yet been able to give any attention to Mr. Lovells memorandom & indeed although I much wished it, I have not even had leisure to write you heretofore—we arrived at home on the 23 of March, the next day Court commenced & continued all the week—the monday following in Randolph—and the Elections began upon the ensuing monday, & have continued all this month ending only with this day—we have six Counties in the District which is larger than the state of New-Hampshire—& in conformity with custom I was obliged to attend the various elections. It was not until after my return that I consented to offer—no consideration but the desire to prevent the Election of a Federalist could have induced me—strange as it may appear they are as rancorous in their opposition as ever—the last district election we had, was for a State Senator in which they succeeded, & which gave new life, & vigor to the party—they fully calculated upon success; being aided in their efforts by letters from Duane of which the enclosed is a Copy, & which were most extensively circulated in this quarter a few days before the election commenced in this County, where their influence was considered as certain—the result of the Vote however was Wilson 132—Jackson 537—in Harrison
          
            
              do
               16
              do
               111
              in Wood
            
            
              
              131
              
               145
              in Ohio
            
            
              
               83
              
               970
              in Randolph
            
            
              
              409
              
               141
              in Monongalia
            
            
              
              771
              
              1031
              
            
            
              
              
              
               771
              
            
            
              Jackson’s Majority
               260
            
          
Those Counties two years ago gave me a Majority of 257 votes—the remaining County (Brooke) contains about 300 votes—it gave me at the former election a majority of 34—what the vote will be this year is uncertain.
It will be highly gratifying to me to hear often from you—something now & then relative to the political world transports the mind from the monotonous, though peaceful scenes of retirement into its vortex, from which it returns again with more ardor, & better calculated to enjoy the blessings of domestic life. On my part I can only tell you, hereafter, of the crops, markets, navigation &c—for the present the account of our electioneering campaign will sufficiently tire you. Mrs. J. joins me in assurances of the sincerest love & regard for you all.
J G Jackson
